LaTresta Ginyard, CSR #8665

IN RE: 05-15-00959-CR, Barry Lynn McCurtain vs. State of Texas
                                                                                       FILED IN
September 21, 2015                                                              5th COURT OF APPEALS
                                                                                    DALLAS, TEXAS
Dear Clerk of the Court:                                                        9/21/2015 4:29:57 PM
                                                                                      LISA MATZ
I am requesting an extension of 3 days in this matter. At this time, no arrangements for Clerk
                                                                                         payment have
been made for this Reporter’s Record. I have contacted counsel of record, and payment is to be made
as soon as possible. Three days will give counsel time to get payment in and for the Reporter’s Record
to be filed.

Respectfully submitted,



LaTresta Ginyard, CSR #8665
P.O. Box 561064
The Colony, Texas 75056
214-469-4034
Latresta.ginyard@yahoo.com